UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 17, 2010 GRAYSON BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-30535 (Commission File Number) 54-1647596 (I.R.S. Employer Identification No.) 113 West Main Street Independence, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(276)773-2811 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On March 17, 2010, the Registrant prepared a report for its shareholders with respect to its financial results for the period ended December 31, 2009. A copy of this financial report is being furnished as an exhibit to this report and is incorporated by reference into this Item 2.02. Item 9.01Financial Statements and Exhibits. (d)Exhibits.The following exhibit is being furnished pursuant to Item 2.02 above. Exhibit No. Description Financial Report – December 31, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GRAYSON BANKSHARES, INC. (Registrant) Date:March17, 2010 By: /s/Blake M. Edwards Blake M. Edwards Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Financial Report – December 31, 2009
